Citation Nr: 1114208	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left wrist degenerative joint disease, status post wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1982, from February 2003 to May 2004, and from April 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran's left wrist degenerative joint disease, status post wrist fracture, is characterized by dorsiflexion to 30 degrees and palmar flexion to 40 degrees.


CONCLUSION OF LAW

The schedular criteria for left wrist degenerative joint disease, status post wrist fracture, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In December 2006 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2006 rating decision, 
July 2007 SOC, and November 2007 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the June 2006 letter which VA sent to the Veteran.

The Board finds that the September 2007 examination provided to the Veteran for his left wrist was sufficient because the examiner supported his conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I (2010). 

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  
38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a.

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

Reviewing the relevant evidence of record, at an October 2006 examination arranged through VA QTC services the Veteran reported having pain in his left wrist since fracturing it in a motorcycle accident 21 years before.  The pain occurred two times a day, lasted for two hours, and traveled to the fingers.  He rated the pain as an 8 out of 10 in intensity and said it was elicited by physical activity and stress.  There was pain with typing, writing, lifting, brushing, and pushing.  It was noted that the Veteran could brush his teeth, vacuum, drive, cook, dress, take out the trash, shop, garden, and mow the lawn.  He had been employed as a medical technician for 10 years.  The examination report states that the Veteran was right- hand dominant, and that the left wrist showed signs of tenderness.  

On examination, range of motion of the left wrist was dorsiflexion to 60 degrees, palmar flexion to 55 degrees, radial flexion to 5 degrees, and ulnar flexion to 10 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Gross examination of all other joints and muscles was within normal limits.  An X-ray of the left wrist showed degenerative arthritic changes and evidence of an old fracture of the distal left radius.  The diagnosis was left wrist degenerative joint disease, status post left wrist fracture with open reduction internal fixation surgery with residual effects of pain, limited range of motion, and surgical scar.  The subjective factors were a history of a left wrist fracture with surgery, complaint of stiffness, and pain in the left wrist.  The objective factors were the surgical scar and the positive X-ray.

May 2007 VA treatment notes indicate that the Veteran's left wrist was extremely achy and arthritis was starting to set in.  The Veteran wondered if removal of the hardware from the surgery 20 years before could lessen the pain and perhaps increase his tolerance of the cold.  X-rays showed a previous fracture to the distal radius with early degenerative changes of the radial carpal joint.  There was a screw inserted 2-3 mm out of the distal cortex and no hardware in the wrist joint.

The Veteran wrote on his July 2007 VA Form 9 that the October 2006 examiner had incorrectly stated that he is right-handed.  In addition, the Veteran felt that the examiner did not perform a proper assessment of the Veteran's wrist because he did not explain that range of motion testing was performed to the point of pain and not the furthest extent of movement.  The Board notes that according to the examination report, there was pain at the limits of all ranges of motion tested for the left wrist.

July 2007 VA orthopedic surgery consultation notes indicate that the Veteran complained of wrist pain of several years' duration.  The pain had progressively worsened over the past several years, and it was noted that he is left-hand dominant.  He reported difficulties with activities requiring grip strength or excessive movement of his wrist.  On examination, the left wrist had active flexion to 10 degrees, active extension to 20 degrees, passive flexion to 20 degrees, and passive extension to 30 degrees.  The examination was limited, due to pain.  The radial pulse was moderately impaired and sensation was intact to the median, radial, and ulnar nerves.  The physician opined that the Veteran was not likely to benefit from surgical intervention because the pain was a result of early degenerative changes of the radial carpal joint.  He was to try anti-inflammatory medications for relief.

The Veteran had another examination for his left wrist arranged through VA QTC services in September 2007.  He reported weakness of hand grip, stiffness, swelling, lack of endurance, redness, giving way, locking, fatigability, and dislocation.  There was pain located deep in the wrist joint for a few hours after extensive use, and the pain occurred 6 times per day and lasted for an hour at a time.  The Veteran rated the pain as an eight out of 10 and typing, brushing, and using the wrist to eat elicited the pain.  Functional impairment was limited flexibility and decreased hand strength of the dominant hand.

On examination the left wrist had tenderness and guarding of movement.  There was no edema, effusion, weakness, redness, heat, and subluxation.  There was some tenderness at the dorsum of the left wrist at the side of the taxation screw.  Range of motion of the left wrist was dorsiflexion of 30 degrees, palmar flexion of 40 degrees, radial deviation of 10 degrees, and ulnar deviation of 30 degrees.  Joint function of the left wrist was additionally limited by pain after repetitive use and was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  The examiner changed the diagnosis of the Veteran's left wrist, from left wrist degenerative joint disease status post left wrist fracture, to status post surgery after fracture of left wrist.  The rationale was that subjectively there is a history of wrist fracture treated with open fixation and retained hardware with limited range of motion and left wrist pain.  Objectively there was a surgical scar, palpable retained surgical hardware, a limited range of motion, and tenderness of the dorsum of the left wrist.  The effect of the condition on the Veteran's usual occupation was limited hand strength and dexterity, and the effect on his daily activity was limited range of movement and left hand weakness.

Reviewing the evidence of record, the Board notes that the Veteran has not had ankylosis of the left wrist.  Therefore, he is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5214.  Unfortunately, an evaluation in excess of 10 percent is not available under DC 5215 for the major or minor wrist.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected left wrist degenerative joint disease, status post wrist fracture, but the current disability evaluations contemplate these limitations.  Therefore, an evaluation in excess of 10 percent is not justified.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected left wrist degenerative joint disease, status post wrist fracture, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation of 10 percent for left wrist degenerative joint disease, status post wrist fracture, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


